Citation Nr: 1101750	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include nervous disorder, anxiety with insomnia, 
major depression with psychotic features, schizoaffective 
disorder, and schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to October 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

In a prior February 2006 decision and remand, the Board 
determined that new and material evidence had been received to 
reopen the Veteran's claim of service connection for a 
psychiatric disorder.  The substantive service connection claim 
was remanded for further development, which was to include:  
efforts to obtain additional VA treatment records; contacting the 
Veteran to obtain additional authorizations for the release of 
various private treatment records; scheduling the Veteran for a 
VA examination to determine the nature and etiology of his 
claimed psychiatric disability; and readjudicating the Veteran's 
claim.

The RO undertook efforts to comply with the action directed in 
the Board's remand and this matter was returned to the Board for 
appellate consideration.  Although the Board's February 2006 
remand was met with substantial compliance by the RO, the Board 
determined that an expert psychiatric opinion was still necessary 
to clarify the nature and etiology of the Veteran's claimed 
psychiatric disability.  Accordingly, a VA psychiatrist's expert 
opinion as to those questions was obtained in September 2010.  
This matter now returns to the Board again for its appellate 
consideration.  For the reasons expressed below, the Board is 
compelled to remand this matter once again for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In support of his claim, the Veteran has provided a copy of an 
August 2003 Social Security Administration (SSA) decision which 
reflects the favorable finding that the Veteran is disabled due 
to various disabilities, including his claimed psychiatric 
condition.  Given that the SSA's favorable finding is based in 
part upon the Veteran's psychiatric disability, the Veterans 
social security records are likely to be relevant to his claim.  
See, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
Nonetheless, no effort has yet been made to obtain those records.  
Efforts in that regard must be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim for service connection 
for an acquired psychiatric disorder, to 
include nervous disorder, anxiety with 
insomnia, major depression with psychotic 
features, schizoaffective disorder, and 
schizophrenia, undifferentiated type.  This 
letter must also inform the Veteran about 
the information and evidence that is 
necessary to substantiate his claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  SSA should be contacted, and all 
records associated with the Veteran's grant 
of social security disability benefits in 
2003 should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records yields negative 
results, documentation to that effect 
should be included in the claims file.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

